

FOURTH AMENDMENT


THIS FOURTH AMENDMENT dated as of March 31, 2014 (this "Amendment") amends the
Amended and Restated Credit Agreement dated as of May 25, 2012 (as previously
amended, the "Credit Agreement") among Nu Skin Enterprises, Inc. (the
"Company"), various financial institutions (the "Lenders") and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the "Administrative
Agent").  Capitalized terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
the Credit Agreement; and
WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein;
NOW, THEREFORE, the parties hereto agree as follows:
            SECTION 1  Amendment.  Subject to the satisfaction of the conditions
precedent set forth in Section 3, the definition of "Commitment Amount"
contained in Section 1.1 of the Credit Agreement is amended in its entirety to
read as follows:
Commitment Amount means $75,000,000, as such amount may be changed from time to
time pursuant to the terms hereof.
SECTION 2    Warranties.  The Company represents and warrants to the
Administrative Agent and the Lenders that (a) each warranty set forth in Section
9 of the Credit Agreement is true and correct in all material respects as of the
date of the execution and delivery of this Amendment by the Company, with the
same effect as if made on such date (except to the extent any such warranty
expressly relates to a specific earlier date, in which case such warranty was
true and correct in all material respects as of such earlier date), (b) after
giving effect to this amendment, no Event of Default or Unmatured Event of
Default exists and (c) the Credit Agreement as amended hereby constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors' rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


SECTION 3   Effectiveness.  The amendment set forth in Section 1 above shall
become effective on the date (the "Effective Date") when the Administrative
Agent has received counterparts of this Amendment executed by the Company and
each Lender.


SECTION 4   Miscellaneous.
4.1            Continuing Effectiveness, etc.  As herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to "Credit
Agreement" or similar terms shall refer to the Credit Agreement as amended
hereby.
 
 

--------------------------------------------------------------------------------


4.2            Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.  Delivery to the
Administrative Agent of a counterpart hereof, or a signature page hereto, by
facsimile or by email in .pdf or similar format shall be effective as an
original, manually-signed counterpart.
4.3            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York, without regard to
conflict of laws principles.
4.4            Successors and Assigns.  This Amendment shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Lenders and the Administrative Agent.
 
2
 

--------------------------------------------------------------------------------






Delivered as of the day and year first above written.
NU SKIN ENTERPRISES, INC.
By:         /s/ Ritch
Wood                                                                                                  
Title       Chief Financial
Officer                                                                                                  
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:         /s/ Brad
Dutson                                                                                                 
Title:      Underwriter


 